DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a CON of PCT/CN2018/086049 filed 5/8/2018 is acknowledged.  Further priority to PCT/CN2018/085206 filed 4/28/2018, PCT/CN2018/082854 filed 4/12/2018, and PCT/CN2018/078727 filed 3/12/2018 is also acknowledged.
Claims 1-19 as filed 9/10/2020 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020, 11/30/2020, and 6/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 5, 10, and 11 objected to because of the following informalities:  
Claims 4 and 5 recite “The method of any one of claims 2, wherein…” should be amended as “The method of 
Similarly, claims 10 and 11 recite “The method of any one of claims 8, wherein…” and should be amended accordingly.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (USP10856131B2), “Ryu”, in view of Li et al. (USP10912018B2), “Li”.

Regarding claims 1 and 19,
Ryu discloses a method for updating a User Equipment (UE) policy (Title; Fig. 22-25; Col. 32, lines 62-Col. 41) implemented by UE via non-transitory computer storage medium, having stored computer-executable instructions that, when executed by a processor (Fig. 26-27; Col. 44-45, lines 50-44).
Ryu shows receiving an updated UE Route Selection Policy (URSP) rule (Col. 40, lines 63-67), determining an association between the updated URSP rule and  updating the association in any one of following manners: updating the association immediately (Col. 41, lines 11-13); updating the association after UE enters an idle state (Fig. 23, case B; Col. 41, lines 13-20); updating the association in certain time (Col. 41, lines 16-18); updating the association or not based on whether a PDU session is in an active state (Col. 20, lines 46-54); or updating the association based on a state i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases/state of the UE).
Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining an association between the updated URSP rule and an updated application data stream.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2; correspondence between application and URSP).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Ryu by determining an association between the updated URSP rule and an updated application data stream, as shown by Li, thereby providing consistent session management per application.

Regarding claim 7,
Ryu discloses a method (i.e. Fig. 22-23) for updating a User Equipment (UE) policy, by a network device (i.e. gNB/AMF/PCF), comprising sending an updated UE Route Selection Policy (URSP) rule to UE (Col. 40, lines 63-67) to enable the UE to determine an association between the updated URSP rule and  updating the association in any one of following manners: updating the association immediately (Col. 41, lines 11-13); updating the association after UE enters an idle state (Fig. 23, case B; Col. 41, lines 13-20); updating the association in certain time (Col. 41, lines 16-18); updating the association or not based on whether a PDU session is in an active state (Col. 20, lines 46-54); or updating the association based on a state of an application data stream in the updated USRP rule (i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases of mobility state of UE).
Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining an association between the updated URSP rule and an updated application data stream.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2; correspondence between application and URSP).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Ryu by determining an association between the updated URSP rule and an updated application data stream, as shown by Li, thereby providing consistent session management per application.

Regarding claim 13,
Ryu discloses an apparatus for updating a User Equipment (UE) policy of UE transmission device, configured to receive an updated UE Route Selection Policy (URSP) rule (Col. 40, lines 63-67) and a processor (Fig. 26, 2621) connected to the transmission device, and configured to determine an association between the updated URSP rule and  updating the association in any one of following manners: updating the association immediately (Col. 41, lines 11-13); updating the association after UE enters an idle state (Fig. 23, case B; Col. 41, lines 13-20); updating the association in certain time (Col. 41, lines 16-18); updating the association or not based on whether a PDU session is in an active state (Col. 20, lines 46-54); or updating the association based on a state of an application data stream in the updated USRP rule (i.e. connected and/or idle mode; Col. 2, lines 56-63; Fig. 22; Col. 34, lines 5-58; three cases of mobility state of the UE).
Ryu discloses UE policy updated based on information per packet flow/session of multiple sessions of the UE according to application front end subscription management and PCF policy control; i.e. extended idle mode DRX application parameter negotiation/update (Col. 20, lines 46-54; Col. 22-23, lines 25-21; Col. 24, lines 60-67; Col. 33, lines 15-23) but does not expressly show determining an association between the updated URSP rule and an updated application data stream.
Li discloses analogous art to PDU type and UE policy setting (Title) in which URSP includes one or more rules corresponding to (associated with) each application stored in the UE (Fig. 1-8; Col. 7, lines 27-65; Table 2; correspondence between application and URSP).

Regarding claims 2, 8, and 14,
The combination of Ryu and Li discloses receiving/sending a URSP and first indication information from a network device (i.e. Fig. 22-23, case B) and updating the association based on the first indication information (Col. 40-41, lines 50-20).  See motivation above.
	

Regarding claims 3, 9, and 15,
The combination of Ryu and Li discloses receiving/sending a URSP from a network device (Ryu: Col. 40, lines 63-67) and updating the association based on default configuration information (Li: Table 2, “default”).  See motivation above.


Regarding claims 4, 10, and 16,
The combination of Ryu and Li discloses the first indication information comprises a first indication parameter configured to instruct the UE to, after entering an idle state, execute the operation of updating the association between the updated URSP rule and an updated application data stream (i.e. Col. 41, lines 13-19; update after switching to idle mode).




Regarding claims 5, 11, and 17,
The combination of Ryu and Li discloses a second indication parameter configured to instruct the UE to, after receiving the first indication information, immediately execute the operation of updating the association between the updated URSP rule and an updated application data stream (Col. 41, lines 11-13; immediate or in CONNECTED mode).  See motivation above.


Regarding claims 6, 12, and 18,
The combination of Ryu and Li discloses receiving/sending second indication information from a network device and determining whether to send a response to the UE policy to the network device based on the second indication information (Col. 2-3, lines 64-4; Col. 40, lines 10-67; acknowledgement may or may not be necessary based on the type of update).  See motivation above.
	

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477